294 S.W.3d 94 (2009)
Berryl L. BADER, Plaintiff/Appellant,
v.
Matthew PADGETT, Defendant/Respondent, and
State Farm Fire & Casualty Co., Garnishee/Respondent.
No. ED 92652.
Missouri Court of Appeals, Eastern District, Division Four.
September 29, 2009.
Richard S. Bender, Clayton, MO, for plaintiff/appellant.
Sam P. Rynearson, Susan M. Herold, St. Louis, MO, for garnishee/respondent.
Before: KENNETH M. ROMINES, C.J., KURT S. ODENWALD, P.J., and GEORGE W. DRAPER III, J.


*95 ORDER
PER CURIAM.
Berryl Bader appeals the Judgment of the Circuit Court of St. Louis County, the Honorable John F. Kintz presiding. Matthew Padgett was covered by an insurance policy from State Farm Fire & Casualty Company. Bader obtained a Judgment against Matthew Padgett. Subsequently Bader filed a Garnishment action against State Farm & Fire Casualty Company seeking to collect said Judgment from the proceeds of the policy. The Circuit Court granted Summary Judgment in favor of State Farm & Fire Casualty Company. Bader appeals.
On appeal, Bader argues that the Circuit Court erred in granting Summary Judgment because he argues it is a substantial and controverted issue of fact whether or not the assault was an "occurrence" as defined in the policy. Additionally, Bader argues that the trial court erred in not considering the affidavit of Dr. Ralph Orlovick presented as part of his Motion to Reconsider.
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.